IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


MARK MONGON
AND GENEVIEVE MONGON,

              Appellants,

v.                                                   Case No. 5D15-761

BANK OF NEW YORK
MELLON, ETC., ET AL.,

              Appellees.

________________________________/

Opinion filed April 1, 2016

Appeal from the Circuit Court
for St. Johns County,
Howard M. Maltz, Judge.

Thomas R. Pycraft, Jr., John J.
Spence, Michael J. Pelkowski and
David D. Naples Jr., of Pycraft Law,
LLC, St. Augustine, for Appellants.

Shaib Y. Rios, of Brock & Scott, PLLC,
Ft. Lauderdale, and Kelley Kronenberg
and Erin M. Berger, Tampa, for
Appellee, Bank of New York Mellon.

No Appearance for other Appellees.


PER CURIAM.

       AFFIRMED. See Phan v. Deutsche Bank Nat’l. Tr. Co., 41 Fla. L. Weekly D516

(Fla. 2d DCA Feb. 26, 2016) (“[A] plaintiff may demonstrate by competent, substantial
evidence its standing to foreclose a mortgage under section 637.0311, Florida Statutes,

where it has constructive possession of a mortgage note through its agent at the time it

files a complaint for foreclosure.”).


LAWSON, C.J., EVANDER and LAMBERT, JJ., concur.




                                           2